REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: a computer-implemented method for optimized re-striping in an erasure encoded storage, the method comprising: 
receiving a request to re-stripe a plurality of data blocks arranged as a tile in the erasure encoded storage, wherein the request comprises a desired tile width; 
identifying (1) a number of data blocks in the tile and (2) a width of the tile; 
determining a maximum number of data blocks that do not need to be rearranged when reconfiguring the tile to the desired tile width; 
determining a tile reconfiguration with the desired tile width that does not rearrange the maximum number of the data blocks of the tile; and 
re-striping the tile in accordance with the tile reconfiguration.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: receiving a request to re-stripe a plurality of data blocks arranged as a tile in the erasure encoded storage, wherein the request comprises a desired tile width; identifying (1) a number of data blocks in the tile and (2) a width of the tile; determining a maximum number of data blocks that do not need to be rearranged when reconfiguring the tile to the desired tile width; determining a tile reconfiguration with the desired tile width that does not rearrange the maximum number of the data blocks of the tile; and re-striping the tile in accordance with the tile reconfiguration.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 13 and 20, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136